473 Pa. 320 (1977)
374 A.2d 536
Kenneth W. BEHREND, Petitioner,
v.
The BELL TELEPHONE COMPANY of Pennsylvania.
Supreme Court of Pennsylvania.
June 3, 1977.
James E. Beasley, Beasley, Hewson, Casey, Colleran & Stopford, Philadelphia, for petitioner.
Susan L. Carroll, James D. Crawford, Jerome J. Shestack, Philadelphia, Richard B. Tucker, Jr., Tucker, Arensberg & Ferguson, Pittsburgh, William M. Hebrank, Philadephia, for respondent.

ORDER OF COURT
PER CURIAM.
And now, this 3rd day of June, 1977, the petition for allowance of appeal is granted, the order of the Superior *321 Court, 242 Pa.Super. 47, 363 A.2d 1152, is vacated, and the matter is remanded to the Superior Court for consideration of the validity, under Article III, Section 18 of the Constitution of Pennsylvania, of the limitation of damages provision of respondent's tariff. See Brief for Appellee in the Superior Court at 16, 30-31. In all other respects the petition for allowance of appeal is denied at this time, but without prejudice to either party to file a further petition for allowance of appeal following further disposition by the Superior Court.